Citation Nr: 0414642	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  96-08 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for muscle spasms, 
diagnosed as periodic limb movements of sleep (PLMS) and 
myoclonus, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, 
encompassing tinea versicolor, to include as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February to June in 
1970 and from November 1990 to May 1991, with service in 
Southwest Asia from January to May of 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana in June 1995 and November 1998.  The 
Board remanded this case back to the RO for further 
development in December 2000.  In  December 2000, the Board 
also adjudicated the claim of entitlement to service 
connection for gastroesophageal reflux disease and 
acknowledged that, by a July 2000 letter, the veteran had 
withdrawn a claim of entitlement to an increased evaluation 
for an undiagnosed illness manifested by lesions in the mouth 
and throat.  


REMAND

With regard to his claimed sleep disorder, the veteran has 
submitted numerous statements from private doctors suggesting 
a causal relationship between current PLMS and myoclonus and 
service.  For example, in an April 1998 statement, Virginia 
H. Pascual, M.D., noted that the veteran's periodic limb 
movement disorder "would appear more likely than not a 
result of exposure to neurotoxins that may have occurred 
while in the Persian Gulf."  In an October 2002 VA 
examination report, the examiner indicated that the veteran's 
PLMS and myoclonus were not "medically unexplained chronic 
multisymptom illnesses" and that there was no medical or 
scientific evidence relating PLMS and myoclonus, as a general 
matter, to Gulf War environmental hazard exposure.  The 
examiner, however, did not provide a specific opinion as to 
whether the veteran's currently diagnosed disorder was 
otherwise directly etiologically related to service.  In view 
of the multiple private treatment providers who have 
suggested such a causal link, a more thorough examination is 
necessary.

Similarly, the Board is not satisfied with the findings from 
the October 2002 VA examination report as to the veteran's 
claimed skin disorder.  The examiner noted that that the 
veteran's current tinea versicolor was not "more likely as 
not" caused by environmental hazards during service.  In 
addition to being grammatically vague, this opinion is not 
acceptable in view of 38 U.S.C.A. § 5107(b) (West 2002), 
which makes clear that the critical question is whether the 
positive and negative evidence at issue is in relative 
equipoise, not whether it is "more likely than not" that a 
causal relationship occurred.  Moreover, this opinion is 
called into question by a January 2003 medical records from 
John R. Tkach, M.D., who noted that the veteran had an onset 
of a recurrent and burning rash "[w]hen he got home from the 
Gulf War," and the Board notes that Dr. Tkach had treated 
the veteran at least as early as May 1993.  The matter of the 
etiology of this disorder also must be addressed by a more 
thorough VA examination.

The Board is aware that this appeal has been pending for a 
lengthy period of time and regrets the necessity of further 
development.  However, it is essential that VA address the 
veteran's claims with sufficient regard to all due process 
requirements, particularly VA's "duty to assist" with the 
development of pertinent facts under 38 U.S.C.A. § 5103A 
(West 2002).  Accordingly, this case is REMANDED to the RO 
for the following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  By this letter, 
the RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

2.  The RO should then afford the veteran 
a VA general medical examination to 
address the nature and etiology of his 
current PLMS/myoclonus and skin disorder 
(variously diagnosed as tinea versicolor 
and dermatitis).  The examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
Based on the examination results and the 
claims file review, the examiner is 
requested to provide opinions, in regard 
to each disorder, as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

3.  The RO should then review the claims 
file to ensure that all requested 
development has been completed in 
accordance with the instructions of this 
REMAND.  The RO should ensure that any 
incomplete development be addressed prior 
to proceeding to paragraph 4.  

4.  Then, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for muscle spasms, 
diagnosed as PLMS and myoclonus; and a 
skin disorder, encompassing tinea 
versicolor, both to include as due to an 
undiagnosed illness.  If the 
determination of either claim remains 
unfavorable to the veteran, the RO should 
furnish him with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and afford him a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


